Exhibit 99.1News release via Canada NewsWire, Vancouver 604-669-7764 Attention Business Editors: Warrant Exercise Generates $8.4 million in Cash for Westport -Technology Partnerships Canada Program Successfully Delivers Financial Returns to Government of Canada- VANCOUVER, April 14 /CNW/ - Westport Innovations Inc. (TSX:WPT/ NASDAQ:WPRT), a global leader in alternative fuel, low-emissions transportation technologies, today announced that 790,614 warrants previously issued to Industry Canada, a department of the Government of Canada, have been exercised at a price of $10.65 per warrant generating $8.4 million in cash for the company. Each warrant entitled the holder to one common share of Westport.
